department of the treasury internal_revenue_service washington d c dec exempt and prison so uniform issue list ot er r a ’ t xxxxxkxxkxkkxkxkkkkkkk xxxxxxxxkxxxkkxkkxkkx xxxxxxxxkkxkxxkxxkkk legend taxpayer a taxpayer b ira x ira y xxxxxxxxxkxxxxkxkxkkk xxxxxxxxxkxkxxxkxxkxk xxxxxxxxxxxxxxkkkk xxxxkxxxkkkkkxkxkxkkkk xxxxxxxxkkxxkxxkxkkk xxxxxxxxxxxkxxxxxxx xxxxxxxxxxxkxxkxkkm xxxxxxkxxkxkxkxkxkxkxkkkk amount d xxxxxxxxxxxxxxkxkx financial_institution xxxxxxxxxxxxxxxxxx financial_institution t xxxxxxxxxxxxxkxkxkxk date date xxxxxxxxxxxxxxxkxxxk xxxxxxxxxxxxxxxkxxk xxxxxxxxxxxxxxxkxx xxxxxxxxxxxxxkxxxkk date year m year n xxxxxkxxkxxxkxkkkxkxkk page dear xxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age __ represents that he received a distribution from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the medical_condition of taxpayer b his spouse and his duties as her caregiver which impaired his ability to accomplish a timely rollover taxpayer a further represents that amount d has not been used for any other purpose taxpayer a represents that on date he transferred amount d from ira x to a non-ira account taxpayer a represents further that when ira x which was maintained at financial_institution t matured he decided to change investment vehicles to obtain a higher rate of return and that it was his intention to rollover amount d to another rollover ira taxpayer a asserts further that prior to and during the rollover period taxpayer b his wife experienced numerous medical problems requiring hospitalization and his full-time service as primary caregiver taxpayer b was diagnosed with an aggressive disease and underwent several operations and therapy during year m and year n taxpayer b’s mental and physical condition deteriorated significantly in year n requiring around the clock care by taxpayer a until her demise on date taxpayer a asserts that his primary caregiver duties increased during the 60-day rollover period resulting in his inability to properly attend to his financial affairs on date approximately days after the 60-day period expired taxpayer a transferred amount d to ira y a qualified ira account documentation provided indicates that at the time of the distribution taxpayer a’s mental and emotional condition was seriously affected by his spouse's terminal condition and having to provide around the clock care for her the documentation submitted shows that taxpayer b had been treated for physical and mental health conditions since year m and that these health conditions increased in severity just before and during the 60-day period following date documentation also shows that the effects of taxpayer b’s long standing physical and mental health conditions restricted taxpayer a’s ability to handle his financial affairs revenue service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d based on the facts and representations you request a ruling that the internal xxxxaxaxakkkxank age sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date4 are eligible for the waiver under sec_408 of the code determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances revproc_2003_16 2003_4_irb_359 date provides that in xxxxxxkkkxxxxkxxkxkxk page including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the medical_condition of taxpayer b his spouse and his duties as her caregiver which impaired his ability to accomplish a timely rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the service will treat taxpayer a's date contribution of amount d to ira y as a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxx id xx- xxxxx at xxx -xxxxx please address all correspondence to se t ep ra t3 laura b warshawsky manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose sincerely yours enclosures
